           Case 20-03271 Document 7 Filed in TXSB on 07/17/20 Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      )
 In re:                                               )
                                                      )     Case No. 18-33815
 KOONTZ-WAGNER CUSTOM
 CONTROL HOLDINGS LLC,                                )
                                                      )     (Chapter 7)
                  Debtor.                             )
                                                      )
                                                      )
 RODNEY D. TOW, CHAPTER 7                             )
 TRUSTEE,                                             )
                                                      )
                  Plaintiff,                          )       Adversary No. 20-03271
                                                      )
                  v.                                  )
                                                      )
 HELPING PEOPLE SUCCEED, INC.
                                                      )
 D/B/A EXPRESS EMPLOYMENT
                                                      )
 PROFESSIONALS,
                                                      )
                  Defendant.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 14, 2020, I caused a true and correct copy of the attachment to

be served on the Defendant’s Registered Agent by regular first class mail at the following address:

Helping People Succeed, Inc., d/b/a Express Employment Professionals
c/o Janet L. Isaacson
275 S. Main Street, Suite 200
Longmont, CO 80501


 Dated: July 17, 2020                             Respectfully submitted,

                                                  BARRON & NEWBURGER, P.C.

                                                  /s/R. J. Shannon                             .
                                                  R. J. Shannon (TBA No. 24108062)
                                                  7320 N MoPac Expy
                                                  Greystone II Suite 400
                                                  Austin, TX 78731
                                                  Telephone: (512) 476-9253
                                                  Facsimile: (512) 279-0310
                                                  Email: rshannon@bn-lawyers.com
Case 20-03271 Document 7 Filed in TXSB on 07/17/20 Page 2 of 2




                             Special Counsel for Rodney D. Tow, Chapter
                             7 Trustee for Koontz-Wagner Custom Control
                             Holdings LLC




                              2
